Citation Nr: 1205348	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  09-42 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for a left knee disorder has been received.

2.  Whether new and material evidence to reopen a claim for service connection for a back disorder has been received.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to an effective date prior to November 9, 2007, for service connection for a psychiatric disability.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).



ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1955 to May 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  However, in April 2011, the Veteran cancelled his hearing request.

Since the issuance of the Statement of the Case in May 2009, additional VA and private outpatient records have been added to the claims file without a waiver of initial RO consideration.  As the issues of entitlement to service connection for a left knee disorder and a TDIU are being remanded to the RO for other reasons, the RO will have the opportunity to review these records in the first instance.  As these records pertain primarily to current psychological treatment and treatment for disorders not on appeal, no useful purpose would be served in remanding the other claims on appeal for yet more development.  Such a remand of the other issues would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the appellant.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The issues of entitlement to service connection for a left knee disorder and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a decision dated in March 2000, the RO denied the appellant's claim of service connection for a back disorder and a left knee disorder.  He was properly notified and did not file an appeal, and that decision became final.

2.  Evidence received since the March 2000 RO decision is neither cumulative nor redundant of the evidence of record, relates to an unestablished fact necessary to substantiate the claims of service connection for a back disorder and a left knee disorder, and raises a reasonable possibility of substantiating the claims.

3.  A chronic back disorder was not shown in service or within the first post-service year, and any currently demonstrated chronic back disorder is not causally related to the Veteran's active service.

4.  In a decision dated August 1999, the RO denied the Veteran's claim of service connection for a psychiatric disorder; he was properly notified and did not perfect an appeal regarding that issue, and that decision became final.

5.  After the August 1999 RO decision, the Veteran first expressed an intent to file a claim for service connection for a psychiatric disorder in November 2007.


CONCLUSIONS OF LAW

1.  As new and material evidence has been received, the claim for service connection for a left knee disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  As new and material evidence has been received, the claim for service connection for a back disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  A chronic back disorder was not incurred in, or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

4.  The criteria for an effective date earlier than November 9, 2007 for the award of service connection for cold injury with reflex sympathetic dystrophy, right and left feet, have not been met or approximated.  38 U.S.C.A. §§ 5110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  
	
They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Specific to requests to reopen, a claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

Concerning the petitions to reopen and the claim for service connection, in a December 2007 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  In addition, this letter provided the Veteran with notice in accordance with Kent.  As this letter was sent prior to the May 2008 adjudication of the claims, the Board finds that the duty to notify was satisfied.

Concerning the Veteran's claim for an earlier effective date, the Veteran's claim is deemed to have arisen from an appeal of the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center and private records have been obtained.  The Veteran has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural defects in the RO's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims.

Law and Regulations-New and Material Evidence

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).
The Board, in the first instance, must rule on the matter of reopening a claim.  The Board has a responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

New and Material Evidence-Analysis

In a March 2000 rating decision the RO determined that service connection was not warranted for a back disorder or a left knee disorder.  It was noted, in essence, that there was no evidence of a left knee disability either during the Veteran's active duty service or during his first post-service year.  It was further noted that there was no evidence of a chronic back disability that was incurred during the Veteran's active duty service.  The Veteran did not perfect an appeal of the decision, and it became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.104 (2011).

The evidence received since the March 2000 rating decision includes records from the Social Security Administration, lay statements from friends of the Veteran, additional VA outpatient records, and additional statements from the Veteran.  Specifically, August 2007 and October 2008 lay statements from R.R. give evidence of a continuity of back and left knee symptoms.  With these statements, the Veteran has provided the requested evidence indicating that he might have had chronic back and left knee disorders from the time he was on active duty, and for the purposes of reopening a claim, the credibility of evidence is assumed.  This evidence is neither cumulative nor redundant and raises a reasonable possibility of substantiating the claims, as it provides the possibility of a continuity of back and left knee symptoms.  Therefore, the claims for service connection for a back disorder and left knee disorder must be reopened and re-adjudicated on the merits.

Law and Regulations-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Analysis-Service Connection for a Back Disorder

A service treatment record from April 1956 reflects that the Veteran had a low backache.  It was noted that the backache began the previous day after performing heavy lifting.  No leg radiation was reported.  The examiner observed that the range of motion of the back was good.  No diagnosis was given.

A January 1958 letter from J.T.S., M.D., of Foxborough State Hospital reflects that the Veteran had no physical abnormalities.

In a January 1965 letter, the Veteran reported that he had sprained his back while he was on active duty.  

In September 1991, the Veteran stated that he had injured his back during active duty, and he said that he continued to have back problems.  He said that he had received treatment for his back from a doctor that had since passed away.

A September 1991 letter from H.R. indicates that the Veteran had complained about his back ever since he got out of the military.  H.R. mentioned that the Veteran told him that he sprained his back while in the military.

On private examination in November 1995, the Veteran complained of low back pain.  The doctor indicated that the Veteran was found to have calcium in his spine and inflamed discs in 1970.  The examiner indicated that the Veteran had a decreased range of motion of the thoracolumbar spine with no paraspinal musculature spasm present.  Increased lumbar lordosis was observed.  An X-ray of the lumbar spine was reported to be essentially normal.  The doctor gave diagnoses of increased lumbar lordosis and chronic lumbar myofascitis.

A February 2000 letter from R.M.A., M.D., reflects that the Veteran was disabled due to osteoarthrosis of the lower back due to an injury that was incurred while serving in the armed forces.

An MRI of the thoracic spine completed in March 2007 revealed an abnormal signal at the L2 vertebral body.

In July 2007, the Veteran recalled that while he was working in the laundry while on active duty, he felt a pull in his back while pulling laundry bags.  He remarked that after leaving the military he was unable to work constantly due to his back problems.

An August 2007 statement from R.R. reflects that the Veteran limped in 1960.  R.R. said that the Veteran had problems with his back.

On VA examination in April 2008, the Veteran reported that he had a lower back condition that began after a lifting injury in the mid-1950s.  The examiner observed tenderness over the Veteran's lower back and right buttock.  The examiner found no evidence of spasm, weakness, or abnormal curvature of the spine.  An MRI revealed spondylosis with degenerative changes in the lumbosacral spine.  The examiner opined that it was less likely as not that the Veteran's current spine disorder was a result of his active duty service.  The examiner explained that the Veteran's injury happened approximately 50 years previously, and there was no evidence of a trauma, fracture, or dislocation.  It was additionally noted that the Veteran's post-injury phase could not be accurately measured.  The examiner wrote that it could be argued that the Veteran's spondylosis and degenerative changes in the lumbosacral spine were part of the aging process.

In June 2008, the Veteran reiterated that he sprained his back in early 1956.  He reported seeing a private doctor after he was discharged from active duty, and he said that the private doctor had passed away.

In November 2008, the Veteran recalled going to the emergency room in September 1975.  He said that an X-ray revealed calcium deposits and four inflamed discs.  R.R. added that he recalled driving the Veteran to the hospital in the fall of 1975 due to his back pain.  R.R. said that the doctor told the Veteran "you might have had this back problem for a while."

Based on a review of the evidence, the Board finds that service connection is not warranted for a back disorder.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

In this case, there is no indication that the Veteran, R.R., or H.R. have had any medical training.  As such, their statements are considered lay evidence.  Their statements are competent regarding the Veteran's experiencing pain, as that is a symptom readily identifiable through casual observation.  However, in this case, the Board notes that while the Veteran and his friends presently assert that the Veteran has experienced a back disorder since an accident that occurred during his active duty, a medical doctor wrote in January 1958 that a physical examination of the Veteran revealed no physical abnormalities.  The Board finds that the January 1958 letter from Dr. S. outweighs the Veteran's and other lay statements concerning any possible continuity of symptomatology, as Dr. S. was a medical care giver impartially reporting the results of an objective examination.  Concerning the Veteran's statements, the Board notes that personal interest may affect the credibility of the evidence.  See Cartwright  at 25 (1991).

The Board has considered the statements from the Veteran and R.R. which indicate that a doctor told the Veteran in 1975 that he "might have had this back problem for a while."  Laypersons are certainly competent to report conversations.  However, in this case, the reported conversation does not connect any current disability with any event from the Veteran's service.

Turning to the medical evidence, the Board finds that the February 2000 letter from Dr. A. is not persuasive.  Although Dr. A. opined that the Veteran had osteoarthrosis of the lower back due to an injury incurred while serving in the armed forces, he did not give any details to support his opinion.  He did not discuss the Veteran's in-service accident.  He did not comment on the Veteran's post-service history.  He did not discuss other possible etiologies of the Veteran's lower back pain.  For these reasons, the Board finds the February 2000 letter from Dr. A. to not be persuasive.

The most probative opinion of record comes from the April 2008 VA examiner.  He opined that it was less likely as not that the Veteran's current spine disorder was a result of his active duty service.  The examiner provided an alternative etiology opinion and fully explained the rationale supporting his opinion.  As this report was created by a trained medical professional in the course of impartially reporting medical findings in the course of his duties, the Board finds that the April 2008 VA examination report outweighs the lay statements of record and the February 2000 letter from Dr. A..

The evidence of record clearly establishes that the Veteran has spondylosis and degenerative disk disease of the lumbar spine, as reflected by the current diagnoses of record.  However, the record simply fails to show that his back disability is medically related to any incident of service.  

In making the above determination the Board has considered the benefit-of-the-doubt doctrine.  However, the evidence in this case preponderates against the claim and that doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Law and Regulations-Earlier Effective Date

The assignment of effective dates of VA awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim for compensation (i.e., service connection) "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of service connection/compensation will be, "[d]ate of receipt of claim or date entitlement arose, whichever is later." 38 C.F.R. § 3.400.

Additionally, under 38 C.F.R. § 3.155(a), the veteran or a representative of the veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  See id.  The communication must be in writing.  See 38 C.F.R. § 3.1(p) (2011) (defining "claim" as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit).

Analysis-Earlier Effective Date

The Board has thoroughly reviewed the evidence of record to find the "date of claim" for service connection for a psychiatric disability, and concludes that the date of claim is November 9, 2007-the date that the RO received a VA Form 21-526 from the Veteran indicating the Veteran's desire to re-open his previously denied claim service connection for anxiety and depression.  In no other prior document does the Veteran show an intent to file a claim for service connection for a psychiatric disability.
	
The Veteran has asserted that as he incurred his psychiatric disability during active service in 1956, he should receive back pay dating to the time he left active duty.  However, this argument must fail.  The Veteran originally filed a claim for hospital benefits for a psychiatric disability in November 1957.  That claim was properly denied by a RO decision in February 1958.  The Veteran filed a claim for service connection for a nervous disorder in August 1965.  That claim was properly denied by a RO decision in October 1965, and the Veteran was properly informed of that denial.  The Veteran did not appeal that issue, and the October 1965 RO decision became final.  The Veteran filed a request to re-open his claim for service connection for a mental health condition in June 1999.  That claim was properly denied by a RO decision in August 1999, and the Veteran was properly informed of that denial.  The Veteran did not appeal that issue, and the August 1999 decision became final.  Thus, the VA Form 21-526 from the Veteran currently considered as the date of claim was actually a claim to reopen the previously denied claim for service connection for a psychiatric disorder, and the effective date would be no earlier than November 9, 2007.  Flash v. Brown, 8 Vet. App. 332, 340 (1995) ("when a claim to reopen is successful and the benefit sought is awarded upon readjudication, the effective date is the date of the claim to reopen."); Sears v. Principi, 16 Vet. App. 244, 248 ("The Court thus holds that the effective-date statute, 38 U.S.C.A. § 5110(a), is clear on its face with respect to granting an effective date for an award of VA periodic monetary benefits no earlier than the date that the claim for reopening was filed.").

There was nothing in the record after the August 1999 most recent denial of the claim and prior to November 9, 2007, to put a VA adjudicator on notice that the Veteran sought service connection for a psychiatric disorder.  According to the claims file, in February 2004, the Veteran's daughter submitted a limited power-of-attorney for the Veteran and requested a copy of his claims file.  That was the only communication from the Veteran to VA between the August 1999 most recent denial of the claim and prior to November 9, 2007.

Accordingly, for the reasons stated above, the Board finds the preponderance of the evidence is against a grant of an effective date earlier than November 9, 2007, for the award of service connection for a psychiatric disorder, since there was no written evidence of an intent by the Veteran (or a representative of the Veteran) to file a claim for service connection for that disability prior to this date.  See 38 C.F.R. § 3.155(a) and (b).  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

New and material evidence was received to reopen a claim for entitlement to service connection for a left knee disorder; to this extent, the appeal is granted.

New and material evidence was received to reopen a claim for entitlement to service connection for a back disorder; to this extent, the appeal is granted.

Service connection for a back disorder is denied.

Entitlement to an effective date prior to November 9, 2007, for service connection for a psychiatric disability, is denied.


REMAND

Concerning the claim for service connection for a left knee disorder, the Board notes that the Veteran has not been afforded a VA examination for compensation and pension purposes.  

The evidence of record shows that the Veteran has a current diagnosis of osteoarthritis in his left knee.  In February 2000, a private doctor opined that the Veteran had osteoarthrosis of the left knee due to an injury that was incurred while serving in the armed forces.  However, the examiner did not offer any rationale to support his opinion.  Thus, the examination report is inadequate for adjudication purposes.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In light of the absence of supporting rationale in the February 2000 private examiner report, the Board finds that the Veteran should be afforded a VA examination for an opinion-supported by adequate reasons and bases-regarding the etiology of his left knee disorder.

Concerning the claim for entitlement to a TDIU, the Board notes that, in a February 2009 decision, the RO denied the Veteran's claim for a TDIU.  In October 2009, the Veteran expressed his desire to appeal the denial of a TDIU.

The RO has yet to issue a SOC with respect to the Veteran's claim for a TDIU, the next step in the appellate process.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, this matter must be remanded to the RO for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should issue an SOC on the issue of entitlement to a TDIU.  It should also inform the Veteran of the requirements to perfect an appeal with respect to this issue.  

2.  If the Veteran perfects an appeal with respect to this issue, the RO or the AMC should ensure that all indicated development is completed before the case is returned to the Board.

3.  The Veteran should be afforded a VA examination by appropriate personnel to determine the etiology of any current left knee disability.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

After review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current left knee disorder was incurred in or aggravated by active service.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  Following completion of all indicated development, the RO/AMC should readjudicate any issue remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded the requisite opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


